Citation Nr: 0941509	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1949 to September 
1952.  He died in November 2003.  The appellant is the 
Veteran's surviving spouse

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California, which denied service connection for the 
cause of death. 

In multiple statements, beginning in March 2004, the 
appellant has argued that the VA hospital made a mistake in 
releasing the Veteran too early which contributed to his 
death the day he was discharged.  The issue of whether VA 
treatment caused or contributed to the Veteran's death is 
referred to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"In a claim for disability compensation, VA will . . . obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim."  
38 C.F.R. § 3.159(c)(4)(i).  

The appellant contends that the Veteran's service-connected 
postrtraumatic stress disorder (PTSD) caused or aggravated 
his cardiovascular condition which caused his death.  A 
medical opinion is needed to resolve this issue.  

Additionally, the duty-to-assist letter did not provide 
adequate notice with respect to a DIC claim.  In the context 
of a claim for DIC benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an updated duty-to-
assist letter that comports with her 
pending claim of service connection for 
the cause of the Veteran's death.  This 
should include what is necessary to 
substantiate a DIC claim pursuant to the 
directives set forth in Hupp v. Nicholson, 
21 Vet. App. 42 (2007). 

2.  Refer the claims folder to a 
cardiologist to determine whether it is at 
least as likely as not (50 percent 
probability or greater) that the cause of 
the Veteran's death was related to 
service, or to his service-connected PTSD, 
The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected PTSD as likely as not 
caused or worsened the Veteran's 
cardiovascular disorders, and thereby 
contributed to the Veteran's death.  The 
rationale for any opinion expressed should 
be set forth.  If the examiner determines 
that an opinion cannot be provided without 
referral to a psychiatrist or other 
specialist for an opinion, such should be 
completed.

3.  Thereafter, the claim should be 
readjudicated.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


